                      Exhibit B




Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18 Page 1 of 9
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 1816-CV19343
 JENNIFER PHILLIPS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 SARAH JONES                                                        ALBERT F KUHL
                                                                    LAW OFFICES OF ALBERT F. KUHL
                                                                    15700 COLLEGE BLVD #200
                                                              vs.   LENEXA, KS 66219
 Defendant/Respondent:                                              Court Address:
 SAINT LUKES MEDICAL GROUP                                          308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: SAINT LUKES MEDICAL GROUP
                                      Alias: SAINT LUKES PHYSICIAN GROUP INC
  R/A CSC LAWYERS INCORP SVC CO
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    11-OCT-2018                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 18-SMCC-10560 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                       Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18                                   Page 2 of 9
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                       Electronically Filed - Jackson - Independence - July 30, 2018 - 12:50 PM
                                                                                1816-CV19343


               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI




SARAH JONES,

       Plaintiff,

vs.                                                          Case No. _________________
                                                             Court No._____



SAINT LUKE’S MEDICAL GROUP,
a/k/a SAINT LUKE’S PHYSICIAN GROUP, INC.


       Defendant.




                                PETITION FOR DAMAGES

       Plaintiff Sarah Jones (“Jones”), for her Petition against defendant Saint Luke’s Medical

Group a/k/a Saint Luke’s Physician Group, Inc. (“Saint Luke’s”), states and alleges as follows:

1.     Plaintiff Jones is an individual and resident of Independence, Missouri.

2.     Defendant Saint Luke’s owns and operates medical facilities in Missouri and Kansas.

3.     Jurisdiction and venue are properly placed inasmuch as all transactions relevant to this

       action arose in Jackson County, Missouri.

4.     Subject matter jurisdiction is proper inasmuch as plaintiff has received a notice of right to

       sue from the Missouri Commission on Human Rights bearing a date of May 2, 2018.




                                     1
         Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18 Page 3 of 9
                                                                                                      Electronically Filed - Jackson - Independence - July 30, 2018 - 12:50 PM
              COUNT I: DISABILITY DISCRIMINATION IN VIOLATION
                                R.S. MO. 213.055


5.    Plaintiff incorporates all of the foregoing allegations, and further states as follows.

6.    Plaintiff served defendant Saint Luke’s as a Medical Assistant in a highly appropriate and

      productive manner for over a year, until her involuntary termination from employment

      with Saint Luke’s in June, 2017.

7.    Plaintiff Jones successfully performed her duties at a satisfactory level throughout the

      duration of her active employment with defendant Saint Luke’s.

8.    During the course of her employment with defendant Saint Luke’s, plaintiff Jones

      possessed one or more disabling conditions, including a Stress/Anxiety condition which

      substantially impaired one or more of her major life activities.

9.    Plaintiff Jones’ disabling conditions were exacerbated by her workplace environment.

10.   Plaintiff Jones informed her upper supervision, inclusive of Teresa Iseman and Heather

      Hoffman, of her disabling conditions, and requested reasonable accommodation for the

      same.

11.   Ultimately, plaintiff Jones’ disabling condition required her to take a protected Leave of

      Absence starting in early June of 2017, and to be placed on medication and attend

      appointments with one or more health care providers, all of which actions constituted

      lawfully protected requests for reasonable accommodation.

12.       Despite plaintiff’s proper expressions of her need for reasonable accommodation,

      defendant unlawfully denied reasonable accommodation to plaintiff Jones.

13.   Upon her return from protected Leave of Absence, plaintiff’s supervisors stripped her of

      her prior job title and responsibilities, and ultimately terminated plaintiff in violation of

                                   2
       Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18 Page 4 of 9
                                                                                                    Electronically Filed - Jackson - Independence - July 30, 2018 - 12:50 PM
       her rights to be free of unlawful disability discrimination.

14.    The actions of defendant as set forth above were unlawful violations of plaintiff’s rights

       to be free of unlawful discrimination under Missouri law as found at R.S. Mo. 213.055.

15.    As a direct and proximate result of plaintiff’s unlawful treatment by defendant, as

       referenced above, plaintiff Jones has incurred actual and compensatory damages in a total

       amount exceeding $75,000.00.

16.    Plaintiff is further entitled to an award of punitive damages in an amount exceeding

       $75,000 due to the malicious and/or reckless conduct of defendant.

17.    Plaintiff further is entitled to an award of prejudgment interest, together with her

       attorneys fees and expenses, arising from defendant’s unlawful actions.



WHEREFORE, plaintiff Jones prays for the Court’s order against defendant Saint Luke’s

granting her judgment as and for her actual, compensatory and punitive damages in an amount

exceeding $75,000.00, for prejudgment interest, for her attorney’s fees and expenses, together

with such other relief as the Court deems proper.



                      COUNT II: RETALIATION IN VIOLATION OF
                                   R.S. MO. 213.070

18.    Plaintiff incorporates all of the foregoing allegations, and further states as follows.

19.    Plaintiff served defendant Saint Luke’s as a Medical Assistant in a highly appropriate and

       productive manner for over a year, until her involuntary termination from employment

       with Saint Luke’s in June, 2017.

20.    Plaintiff Jones successfully performed her duties at a satisfactory level throughout the

       duration of her active employment with defendant Saint Luke’s.



                                     3
         Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18 Page 5 of 9
                                                                                                      Electronically Filed - Jackson - Independence - July 30, 2018 - 12:50 PM
21.   During the course of her employment with defendant Saint Luke’s, plaintiff Jones

      possessed one or more disabling conditions, including a Stress/Anxiety condition which

      substantially impaired one or more of her major life activities.

22.   Plaintiff Jones’ disabling conditions were exacerbated by her workplace environment.

23.   Plaintiff Jones informed her upper supervision, inclusive of Teresa Iseman and Heather

      Hoffman, of her disabling conditions, and requested reasonable accommodation for the

      same.

24.   Ultimately, plaintiff Jones’ disabling condition required her to take a protected Leave of

      Absence starting in early June of 2017, and to be placed on medication and attend

      appointments with one or more health care providers, all of which actions constituted

      lawfully protected requests for reasonable accommodation.

25.      Despite plaintiff’s proper expressions of her need for reasonable accommodation,

      defendant unlawfully denied reasonable accommodation to plaintiff Jones.

26.   Upon her return from protected Leave of Absence, plaintiff’s supervisors stripped her of

      her prior job title and responsibilities, and ultimately terminated plaintiff in violation of

      her rights to be free of unlawful retaliation due to her protected condition and/or need for

      reasonable accommodation concerning the same.

27.   The actions of defendant as set forth above were unlawful violations of plaintiff’s rights

      to be free of unlawful retaliation under Missouri law as found at R.S. Mo. 213.070.

28.   As a direct and proximate result of plaintiff’s unlawful treatment by defendant, as

      referenced above, plaintiff Jones has incurred actual and compensatory damages in a total

      amount exceeding $75,000.00.

29.   Plaintiff is further entitled to an award of punitive damages in an amount exceeding

      $75,000 due to the malicious and/or reckless conduct of defendant.

                                   4
       Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18 Page 6 of 9
                                                                                                    Electronically Filed - Jackson - Independence - July 30, 2018 - 12:50 PM
30.    Plaintiff further is entitled to an award of prejudgment interest, together with her

       attorneys fees and expenses, arising from defendant’s unlawful actions.



WHEREFORE, plaintiff Jones prays for the Court’s order against defendant Saint Luke’s

granting her judgment as and for her actual, compensatory and punitive damages in an amount

exceeding $75,000.00, for prejudgment interest, for her attorney’s fees and expenses, together

with such other relief as the Court deems proper.




                     COUNT III: VIOLATION OF THE
              FAMILY MEDICAL LEAVE ACT, 29 U.S.C. 2601 et seq.


31.    Plaintiff incorporates all of the foregoing allegations, and further states as follows.

32.    Plaintiff served defendant Saint Luke’s as a Medical Assistant in a highly appropriate and

       productive manner for over a year, until her involuntary termination from employment

       with Saint Luke’s in June, 2017.

33.    Plaintiff Jones successfully performed her duties at a satisfactory level throughout the

       duration of her active employment with defendant Saint Luke’s.

34.    During the course of her employment with defendant Saint Luke’s, plaintiff Jones

       possessed one or more serious health conditions, including a Stress/Anxiety condition

       which substantially impaired one or more of her major life activities.

35.    Plaintiff Jones further possessed a child who possessed a serious health condition, a fact

       she made known to her supervision and/or management within defendant’s employ.

36.    Ultimately, plaintiff Jones’ serious health condition required her to take a protected

                                     5
         Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18 Page 7 of 9
                                                                                                       Electronically Filed - Jackson - Independence - July 30, 2018 - 12:50 PM
       Leave of Absence starting in early June of 2017, and to attend appointments with one or

       more health care providers, all of which actions constituted lawfully protected activities

       pursuant to the Family Medical Leave Act (“FMLA”), 29 U.S.C. 2601 et seq.

37.     Further, plaintiff Jones submitted a protected Certification to defendant concerning her

       need for FMLA leave on behalf of her daughter in late June, 2017.

38.    Upon her return from protected Leave of Absence, plaintiff’s supervisors stripped her of

       her prior job title and responsibilities, and ultimately terminated plaintiff in violation of

       her rights to be free of unlawful retaliation due to her need for leave on her behalf and/or

       that of her daughter under the FMLA.

39.    The actions of defendant as set forth above were unlawful violations of plaintiff’s rights

       to be free of unlawful retaliation under the FMLA, 29 U.S.C. 2601 et seq.

40.    As a direct and proximate result of plaintiff’s unlawful treatment by defendant, as

       referenced above, plaintiff Jones has incurred actual financial damages in a total amount

       exceeding $75,000.00.

41.    Plaintiff is further entitled to an award of liquidated damages in an amount exceeding

       $75,000 as against defendant.

42.    Plaintiff further is entitled to an award of prejudgment interest, together with her

       attorneys fees and expenses, arising from defendant’s unlawful actions.



WHEREFORE, plaintiff Jones prays for the Court’s order against defendant Saint Luke’s

granting her judgment as and for her actual and liquidated damages in an overall amount

exceeding $75,000.00, for prejudgment interest, for her attorney’s fees and expenses, together

with such other relief as the Court deems proper.




                                     6
         Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18 Page 8 of 9
                                                                         Electronically Filed - Jackson - Independence - July 30, 2018 - 12:50 PM
                             JURY TRIAL DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.




                                        Respectfully Submitted,



                                        LAW OFFICES OF ALBERT F. KUHL




                                        /s/ Albert F. Kuhl

                                        Albert F. Kuhl MO no. 42504
                                        15700 College Blvd., Suite 102
                                        Lenexa, KS 66219
                                        Tel. 913.438.2760
                                        Fax: 913.327.8492
                                        Email: Al@KCjoblawyer.com
                                        ATTORNEY FOR PLAINTIFF




                              7
  Case 4:18-cv-00901-NKL Document 1-2 Filed 11/13/18 Page 9 of 9
